Citation Nr: 9916280	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-51 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a VA home loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from July 1962 to June 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO declined the 
appellant's claim for waiver of a VA home loan guaranty 
indebtedness.


REMAND

In December 1994, a $16,985.93 VA debt was established 
against the appellant as a result of foreclosure of a VA home 
loan guaranty.  On February 27, 1995, the appellant signed a 
certified receipt letter acknowledging notice from VA of the 
indebtedness.  Where a debtor receives written notice of VA 
indebtedness by means of Certified Mail- Return Receipt 
Requested, a timely request for waiver for indebtedness shall 
be made within one year after the date of receipt of such 
written notice.  See 38 C.F.R. § 1.964(e) (1998).  Review of 
the claims folder first reveals a waiver request from the 
appellant dated in July 1996.

In August 1998, the Board remanded this case in order to have 
the RO obtain a copy the Certified Mail Receipt which had not 
been associated with the claims folder.  On remand, the RO 
obtained a photocopy of the Certified Mail Receipt from the 
VA Debt Management Center. 

In his Form 9 filing dated in December 1996, the appellant 
does not dispute that he received notice of VA indebtedness 
by way of Certified Registered Mail.  He contends, however, 
that he sent the required paperwork, to include a Financial 
Report Statement Form 20-5655, "to the address shown" 
within the 180- day filing period.  It is unclear from the 
record which "address" the appellant was told to file his 
waiver, but it is certain that neither his VA claims file nor 
his loan guaranty file contain a timely waiver request.  In 
view of the results of the Board's August 1998 remand, 
inquiry should be directed to the VA Debt Management Center 
as to whether their files contain the waiver request.

Accordingly, the case is REMANDED again for the following 
further development:

1.  The RO should attempt to obtain from VA Debt 
Management Center, or any other proper repository, 
a complete copy of all documents associated with 
the processing of the home loan guaranty 
indebtedness claim.  This should include a copy of 
the Notice of Indebtedness that the veteran 
received on February 27, 1995, and all 
correspondence that was received from him.  All 
documents must be associated with the claims 
folder.

2.  The appellant is hereby informed that he is 
free to submit additional evidence and argument 
while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

3.  After completion of the above- referenced 
development, the RO should readjudicate the claim.  
If the benefit sought on appeal remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









